Title: To Thomas Jefferson from David Austin, 4 January 1802
From: Austin, David
To: Jefferson, Thomas


          
            May it please yr. Excellency—
            Alexandria Jan’y 4th. AD. 1802
          
          Being in this place to supply the place of Docr. Muir, gone on the affairs of the Church to Baltimore; I take the liberty of addressing a line from this place.
          To a mind filled with all the sensibilities, incident to a tolerable acquaintance with men & things, you must be sensible that to be obliged to write to you the things that I have written, must be matter of trial. The President, however, has been pleased to accept these communications, without rebuke.
          On the Barbary business I have toutched. The Criterion, founded in the progress of events, by me heretofore set down, certainly speaks in my favor. It is said Commodore Dale’s boat has upset. If it be so, consider it as a comment upon the failure of the Expedition. It has failed: & when the causes of the failure, become to be developed, the discerning & sensible will be apt to say, that the gingerbread stile of your Excelly’s Instructions, letters & offerings have been principally operative in murling the mouth of the expedition.—
          I, again, say that there is a secret in this business, which the arrangments of the Executive have not toutched; & as things now stand, may be incapable to toutch.
          It is still within my power, under God, to afford relief, in this matter.—
          The United States will, also, soon have other matters of serious moment to attend to. The present idea of Universal pacification may prove a phantom. If it prove, eventually, a truth, the shaking of the sea, after a tempest, is frequently, more than the storm itself, trying to the Ships upon the waters. Your Ship, Sir, is not yet safely in port. It would require pages, to present the real state of our present national relations, & national dangers.—
          I shall not commit myself, without reward, or appointed service; by a development of those means, by which the evils existing, or to come are to be met, & remedied.
          Extraordinary as the matter may seem, the Executive cannot be more sure of national safety, than by an intelligent, prompt & persevering Agent at the British Court.
          As matters now stand, the Executive cannot count upon European favor in reference to Republican governments. Several of those powers have the means of dashing our prospects at a stroke: And the paralizing of our national strength, affords to foreign policy, inviting arguments in favor of an anticipated, & it may be, combined design.—
          I offer my service, to fill the place of Rufus King. The Medium of the British government, in matters of extensive moment, may present a tube, through wh our part may be successfully played. The idea I know may seem extraordinary & novel to a Republican mind: but Sir! it is power that decides national questions, or that parries national strokes.
          There may be a design brewing, of whose operation & extent yr. Excellency may not be fully aware.
          I submit the matter of employing my talents, again, to the President: being willing to submit myself to any interrogatories the Executive may think proper to place upon paper: reserving, always, to myself the secret of the operation; at least so far as to withhold the power of execution from another than myself.—There are infirmities in the late plan of operation in the Mediterranean, which a Child may be made to understand.—I am taking up Subscriptions, in this City, for a publica: I am about to give to the World: & I would wish, thro’ a hopeful prospect with the Executive, to be able to withold things, wh. otherwise; the obligations of truth may oblige me to disclose. Shall be in the City, God willing, tomorrow, & am, with high esteem—
          
            D. Austin.
          
        